Franklin App. No. 01AP-251. This cause is pending before the court on the certification of a conflict from the Court of Appeals for Franklin County. On February 6, 2002, this court consolidated this cause with Supreme Court case Nos. 2001-1955 and 2001-1977 for purposes of oral argument. Upon consideration of appellants/eross-appellees’ motion to extend time for oral argument scheduled for October 15, 2002,
*1402IT IS ORDERED by the court that the motion to extend time for oral argument be, and hereby is, granted to the extent that oral argument is extended to a combined total of 20 minutes per side.